Exhibit 10.12

STERLING FINANCIAL CORPORATION

AND STERLING SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (Restated)

Sterling Financial Corporation and Sterling Savings Bank hereby adopt the
Sterling Financial Corporation and Sterling Savings Bank Supplemental Executive
Retirement Plan (Restated) (the “Plan”), effective as of January 1, 2009. The
original effective date of the Plan was January 1, 2002.

I. PURPOSE

The purpose of the Plan is to provide retirement benefits for highly compensated
key executives of Sterling to supplement the benefits under any plans qualified
under Section 401(a) of the Internal Revenue Code.

II. DEFINITIONS

2.0 “Annual Salary” shall be the annual salary amount listed for each
Participant in the Participant’s Beneficiary Designation and Acknowledgment
Form.

2.1 “Beneficiary” means a person, designated under Section 3.8 by a Participant
to receive any retirement benefits pursuant to this Plan in the event of
Participant’s death.

2.2 “Beneficiary Designation and Acknowledgment Form” shall mean the beneficiary
designation and acknowledgment form substantially in the form attached hereto as
Exhibit 1.

2.3 “Board” shall mean the Board of Directors of Sterling Financial Corporation.

2.4 “Change in Control” shall mean the occurrence of a “change in ownership”, a
“change in effective control” or a “change in the ownership of a substantial
portion of the assets” of a corporation, as determined in accordance with this
Section.

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account (or all corporations liable for payment if more than
one), as identified by the Committee in accordance with Treas. Reg. §
1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee
in accordance with Treas. Reg.§ 1.409A-3(i)(5)(ii)(A)(3)

In determining whether an event shall be considered a “change in ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of a corporation, the following provisions shall apply:

(a) A “change in ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of

 

1



--------------------------------------------------------------------------------

stock of such corporation that, together with stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of such corporation, as determined in accordance with Treas.
Reg. § 1.409A-3(i)(5)(v). If a person or group is considered either to own more
than 50% of the total fair market value or total voting power of the stock of
such corporation, or to have effective control of such corporation within the
meaning of part (b) of this Section, and such person or group acquires
additional stock of such corporation, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in ownership” of
such corporation.

(b) A “change in effective control” of the applicable corporation shall occur
only on either of the following dates:

(i) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg. §
1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more of
the total voting power of the stock of a corporation, and such person or group
acquires additional stock of such corporation, the acquisition of additional
stock by such person or group shall not be considered to cause a “change in
effective control” of such corporation; or

(ii) The date on which a majority of the members of the applicable corporation’s
board of director is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. § 1.409A-3(i)(5)(vi). In
determining whether the event described in the preceding sentence has occurred,
the applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. § 1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.

(c) A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to more than 40% of the total gross fair market value of all for the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. § 1.409A-3(i)(5)(vii)(B).

2.5 “Class” shall mean one of the three classes under “Normal Retirement
Benefit” to which a Participant may be assigned by the Committee.

2.6 “Committee” shall mean the Personnel Committee of the Board.

2.7 “Director” shall mean a member of the board of directors of Sterling.

2.8 “Disability” or “Disabled” shall mean a Participant who either: (a) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a

 

2



--------------------------------------------------------------------------------

continuous period of not less than 12 months, or (b) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period of not less than 3
months under an accident or health plan covering employees of the Participant’s
employer. For purposes of this Plan, a Participant shall be deemed Disabled if
determined to be totally disabled by the Social Security Administration. A
Participant shall also be deemed disabled if determined to be disabled in
accordance with the applicable disability insurance program of such
Participant’s employer, provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of this
Section.

2.9 “Early Retirement Benefit” shall mean the Normal Retirement Benefit
multiplied by the Early Retirement Reduction Percentage.

2.10 “Early Retirement Reduction Percentage” is 5% annually for each year the
Participant’s date of Separation from Service precedes his Normal Retirement Age
(e.g., the Early Retirement Reduction Percentage is 5% for a Participant
retiring the year prior to obtaining Normal Retirement Age). The Early
Retirement Reduction Percentage is not to exceed 50%. For purposes of
determining the number of years prior to Normal Retirement Age that a
Participant’s retirement date occurs, a year shall be the 12-month period ending
on such Participant’s birthday. No Early Retirement Reduction Percentage will be
applied to the benefits of those Participants who have completed 25 Years of
Service.

2.11 “Employee” shall mean any person who is in the regular full time employment
of Sterling as determined by the personnel policies of Sterling.

2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and includes applicable Department of Labor regulations.

2.13 “Internal Revenue Code” shall mean the Internal Revenue Code of 1986 as
currently effective or subsequently amended.

2.14 “Normal Retirement Age” shall mean 67 1/2 in the case of Class I
Participants and 65 in the case of Class II and III Participants.

2.15 “Normal Retirement Benefit” shall mean a series of annual payments (payable
in monthly installments) over a number of years as set forth in the following
table, as determined by the Class to which the Committee assigns a Participant,
multiplied by the Vesting Percentage:

 

     Percentage of
Annual Salary To
be Received     Number of
Annual
Payments    Payments
Commencing at
Age

Class I

   60      15    67 1/2

Class II

   50 1    15    65

Class III

   40 2    10    65

 

1

Percentage increases to 52%, 54%, 56%, 58% and 60% on the first through fifth
anniversaries of the date on which the Participant entered the Plan.

2

Percentage increases to 42%, 44%, 46%, 48% and 50% on the first through
anniversaries of the date on which the Participant entered the Plan.

 

3



--------------------------------------------------------------------------------

2.16 “Participant” shall mean an Employee who has been assigned to a specific
Class under this Plan by the Committee and who has executed a Beneficiary
Designation and Acknowledgment Form. Participant includes any former Participant
who has a retirement benefit payable hereunder which has not been wholly paid.

2.17 “Participating Employer” shall mean Sterling Financial Corporation,
Sterling Savings Bank, INTERVEST-Mortgage Investment Company and Action Mortgage
Company. In conjunction with the assignment of a Participant to a specific Class
under the Plan, the Committee may expand the list of Participant Employers as
necessary to include the employer of any newly designated Participant.

2.18 “Plan” shall mean this Sterling Financial Corporation and Sterling Savings
Bank Supplemental Executive Retirement Plan as it may be amended from time to
time.

2.19 “Present Value” shall be determined by discounting the future benefit
payments using a discount rate of 7% per annum.

2.20 “Retirement” or “Retire” shall mean with respect to a Participant who is an
Employee, a Separation from Service on or after the attainment of Normal
Retirement Age.

2.21 “Separation from Service” shall mean a termination of services provided by
a Participant to Sterling, whether voluntarily or involuntarily, other than by
reason of death or Disability, as determined by the Committee in accordance with
Treas. Reg. §1.409A-1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

(a) For a Participant who provides services to an Sterling as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with Sterling. A Participant shall be considered to have experienced
a termination of employment when the facts and circumstances indicate that the
Participant and Sterling reasonably anticipate that either (i) no further
services will be performed for Sterling after a certain date, or (ii) that the
level of a bona fide services the Participant will perform for Sterling after
such date (whether as an Employee or as an independent contractor) will
permanently decrease to no more than 20% of the average level of bona fide
services performed by such Participant (whether as an employee or independent
contractor) over the immediately preceding 36-month period (or the full period
of services to Sterling if the Participant has been providing services to
Sterling less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and Sterling shall
be treated as continuing intact, provided that the period of such leave does not
exceed 6 months, or if longer, so long as the Participant retains a right to
reemployment with Sterling under an applicable statute or by contract. If the
period of military leave, sick leave, or other bona fide leave of absence
exceeds 6 months and the Participant does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship shall be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such 6-month period. In applying the provisions
of this paragraph, a leave of absence shall be considered a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for Sterling.

 

4



--------------------------------------------------------------------------------

(b) For a Participant who provides services to Sterling as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for Sterling, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and Sterling.

(c) For a Participant who provides services to Sterling as both an Employee and
an independent contractor, a Separation from Service generally shall not occur
until the Participant has ceased providing services for Sterling as both an
Employee and as an independent contractor, as determined in accordance with the
provisions set forth in parts (a) and (b) of this Section, respectively.
Similarly, if a Participant either (i) ceases providing services for Sterling as
an independent contractor and begins providing services for Sterling as an
employee; or (ii) ceases providing services for Sterling as an employee and
begins providing services for Sterling as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for such Employer in both
capacities, as determined in accordance with applicable provisions set forth in
parts (a) and (b) of this Section.

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A- 1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation for Service as an Employee, and the
services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

2.22 “Service” means employment by Sterling as an Employee, including employment
prior to the adoption of this Plan.

2.23 “Sterling” shall mean:

(a) Except as provided in (b) of this Section 2.22, Sterling Financial
Corporation, a Washington corporation, and Sterling Savings Bank, a Washington
State-chartered bank, each of their direct or indirect subsidiaries and each of
their respective successors.

(b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Sterling” shall mean

(i) The entity for which the Participant performs services and with respect to
which the legally binding right to benefits under this Plan arises; and

(ii) All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of

 

5



--------------------------------------------------------------------------------

corporations) and Code Section 414(c) (a group of trades or business, whether or
not incorporated, under common control), as applicable. In order to identify the
group of entities described in the preceding sentence, the Committee shall use
an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying
the applicable provisions of: (A) Code Section 1563 for determining a controlled
group of corporations under Code section 414(b); and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

2.24 “Vesting Percentage” used to calculate the benefits provided under the Plan
is determined under the following table:

 

            Years of Service with Sterling as of Separation from Service

   Percent of Benefit
Vested

            1 Year of Service but less than 2

   10%

            2 Years of Service but less than 3

   20%

            3 Years of Service but less than 4

   30%

            4 Years of Service but less than 5

   40%

            5 Years of Service but less than 6

   50%

            6 Years of Service but less than 7

   60%

            7 Years of Service but less than 8

   70%

            8 Years of Service but less than 9

   80%

            9 Years of Service but less than 10

   90%

            10 Years of Service

   100%

2.25 “Years of Service” means the total number of full years of Service by a
Participant. For purposes of this definition, a year of employment shall be a
365-day period (or 366-day period in the case of a leap year) that, for the
first year of employment, commences on the Employee’s date of hiring and that,
for any subsequent year, commences on an anniversary of that hiring date. A
partial year of employment shall not be treated as a Year of Service.

III. PLAN BENEFITS

3.0 Normal Retirement: As of the Normal Retirement Age, a Participant in Service
shall be eligible to Retire with Sterling and receive his Normal Retirement
Benefit hereunder. Participant shall commence receiving payment of his Normal
Retirement Benefit on the first payroll date of the seventh month following the
date on which the Participant Retires.

3.1 Delayed Retirement: In the event a Participant remains in Service following
the Normal Retirement Age, the date he actually experiences a Separation from
Service shall be his delayed retirement date (“Delayed Retirement Date”). On the
first payroll date of the seventh month following such Delayed Retirement Date,
Participant shall commence receiving payment of his Normal Retirement Benefit.

 

6



--------------------------------------------------------------------------------

3.2 Early Retirement: Subject to all the other provisions of the Plan, in the
event a Participant’ experiences a Separation from Service prior to the Normal
Retirement Age for any reason other than death or Disability, he shall receive
an Early Retirement Benefit. Participant shall commence receiving payment of his
Early Retirement Benefit as of the later of: (a) the first payroll date of the
seventh month following Participant’s Separation from Service; or (b) the first
payroll date of the month following the date on which the Participant attains
Normal Retirement Age.

3.3 Disability: In the event a Participant in Service becomes Disabled prior to
Normal Retirement Age, he will be credited with Service until either his
Disability ceases or he attains Normal Retirement Age, whichever is earlier. If
the Participant ceases to be Disabled prior to the Normal Retirement Age, the
Participant shall be deemed to have experienced a Separation from Service with
Sterling as of the date he ceased to be Disabled and will receive payments of
the Early Retirement Benefit pursuant to the terms of Section 3.2, above, based
on such deemed Separation from Service, unless he resumes Service with Sterling
at such time. If Participant remains Disabled until reaching Normal Retirement
Age, Participant will receive his Normal Retirement Benefit pursuant to
Section 3.1, above, with credit for Service as provided in this Section 3.3.

3.4 Death While In Service or after Disability: In the event a Participant dies
while in Service or during the continuation of a Disability and prior to the
receipt of retirement benefits, then the retirement benefit of the Participant
shall be the Present Value of the Normal Retirement Benefit, except that the
Normal Retirement Benefit will not be reduced by the application of the Vesting
Percentage. Such retirement benefit shall be payable to the Beneficiary of the
Participant in monthly installments commencing on the first payroll date of the
month following the Participant’s death.

3.5 Death Following Commencement of Benefit Payments: In the event a Participant
dies following commencement of retirement benefit payments under this Plan, any
remaining payments shall be made to the Beneficiary of the Participant.

3.6 Death Following Early Retirement: In the event a Participant dies following
Early Retirement and his retirement benefit payments have not commenced, his
Early Retirement Benefit will be made to the Beneficiary, payable in monthly
installments commencing on the first payroll date of the month following the
Participant’s death.

3.7 No Trust: Sterling intends this Plan to be an unfunded plan maintained
primarily to provide supplemental retirement benefits for a select group of
management or highly compensated employees within the meaning of ERISA and the
Internal Revenue Code and intends this Plan to be exempt from parts 2, 3, and 4,
of Title I of ERISA. Sterling’s obligation to pay benefits under this Plan is an
unsecured promise to pay. Sterling shall not be obligated under any
circumstances to fund its financial obligations under this Plan prior to the
date any benefits become payable pursuant to the terms of this Plan, and neither
Sterling, members of the Board or Committee, nor any other person shall be
deemed to be a trustee of any amounts to be paid under the Plan. No Participant
or Beneficiary shall have any right, title, or interest whatsoever in or to any
insurance, reserves, accounts, or funds that Sterling may purchase, establish,
or accumulate to aid in providing benefits under the Plan. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create a trust
or fiduciary relationship of any kind between Sterling, the Board or the
Committee, on one hand and a Participant, Beneficiary, or any other person on
the other hand.

 

7



--------------------------------------------------------------------------------

3.8 Designation of Beneficiary: Each Participant shall have the right to
designate Beneficiaries who are to succeed to his contingent right to receive
benefits payments hereunder in the event of his death. In case of a failure to
designate, or in the case of the death of a designated Beneficiary without a
designated successor, distributions shall be made to a Participant’s surviving
spouse or, if none, to his estate. No designation of Beneficiary or change
thereof shall be valid unless a replacement Beneficiary Designation and
Acknowledgment Form is signed by the Participant, dated and filed with the
Committee, or its Designee, as defined under Section 7.0, below.

IV. CHANGE IN CONTROL

4.0 Change in Control: If a Change in Control of Sterling occurs while the
Participant is in Service, and if within 3 years following such Change in
Control (i) the employment of the Participant is terminated as a result of such
Change in Control, or (ii) the Plan is terminated, then the retirement benefit
of the Participant, determined as of the date the event described in (i) or
(ii) occurs, shall be the Present Value of the Normal Retirement Benefit, except
that the Normal Retirement Benefit will not be reduced by the application of the
Vesting Percentage. Instead, the benefit will be reduced by 5% for each of the
Participant’s completed Years of Service less than 20. Such retirement benefit
shall be payable in a lump sum six months after the event described in (i) or
(ii) to the Participant if he is living, or if not living the Beneficiary.

4.1 Termination as a Result of Change in Control: Notwithstanding any provisions
in this Plan to the contrary, if the Participant experiences a Separation from
Service due to termination of employment by Sterling (or any successor to
Sterling) for any reason other than for Cause, as defined in the last sentence
of Section 5.0, or due to termination of employment by the Participant for Good
Reason, as defined in Section 4.2, within 3 years following a Change in Control
of Sterling, such termination of employment shall be deemed to be as a result of
the Change in Control of Sterling for purposes of this Section 4 unless such
separation is because of death, Disability or Retirement.

4.2 Good Reason: For purposes of this Section 4, Good Reason shall mean the
occurrence of a Good Reason Event as described in 4.2(a), followed by compliance
with the provisions of 4.2(b).

(a) Good Reason Events. For purposes of the Plan, a termination for Good Reason
shall mean Participant’s Separation from Service upon the occurrence of one of
the following events within three years of the occurrence of a Change in
Control:

(i) Inferior Duties. The assignment of duties by Sterling to Participant without
his or her written consent that (A) are inferior to Participant’s duties prior
to the Change in Control in any material respect, (B) result in Participant
having inconsequential authority or responsibility compared to the authority or
responsibility he had prior to the Change in Control, or (C) result in
Participant reporting to or being supervised by someone having less authority or
responsibility than the person or body Participant reported to prior to the
Change in Control.

 

8



--------------------------------------------------------------------------------

(ii) Salary Reduction. A material reduction of Participant’s salary in effect
immediately prior to the Change in Control.

(iii) Relocation. Participant, without his written consent, is required by his
employment to perform a substantial part of his duties at one or more locations
more than twenty-five miles distant from the location where Participant
performed his duties prior to the Change in Control.

(iv) Breach. A material breach by the Sterling of any provision of this Plan.

(b) Notice of Good Reason. Upon the occurrence of an event listed in
Section 4.2(a), Participant shall give written notice to Sterling of the
existence of an event constituting Good Reason within 90 days of the initial
occurrence of such event, and Sterling will have 30 days to cure or otherwise
obtain Participant’s express written consent to the occurrence or continuance of
such event. Any termination for Good Reason must occur within two years of the
initial occurrence of an event constituting Good Reason hereunder. Participant’s
termination for Good Reason hereunder shall be treated as an involuntary
Separation from Service under Internal Revenue Code Section 409A.

4.3 Exclusive Benefit: A Participant’s receipt of benefits under this Section 4
shall be in lieu of all other benefits provided under the Plan.

V. TERMINATION

5.0 Termination for Cause: Notwithstanding any contrary provision of this Plan,
in the event a Participant’s employment is terminated for cause there shall be
no benefits accrued or paid under the Plan to the Participant or Beneficiary.
“Cause,” prior to a Change in Control, shall mean a determination by the Board
in its absolute discretion, that a Participant has engaged in dishonest or
fraudulent action in the performance of his duties for Sterling. “Cause,”
following a Change in Control, shall mean conduct that would constitute (a) a
felony, or (b) a misdemeanor involving dishonesty, fraud or moral turpitude,
under the Criminal Code of the State of Washington.

5.1 Non-compete Clause: Notwithstanding any contrary provision of this Plan, the
right of a Participant to any benefits under this Plan will be forfeited if:

(a) during the one year period following termination of Service, Participant,
without express prior written consent of Sterling, directly or indirectly, owns
or holds any proprietary interest in any corporation, partnership, sole
proprietorship or other entity engaged in competition with Sterling (a
“Competitor”); or

(b) during the two year period following termination of Service, the
Participant, without prior written consent of Sterling, directly or indirectly,
(1) solicits or services for the account of any Competitor any customer or
client of Sterling; (2) acts on behalf of any Competitor to interfere with the
relationship between Sterling and its Employees; or (3) solicits Employees for
new employment.

 

9



--------------------------------------------------------------------------------

For purposes of this Section 5.1, (i) the term “proprietary interest” means
legal or equitable ownership, whether through stockholdings or otherwise, of
greater than a 20% equity interest in a business, firm or entity, and (ii) an
entity shall be considered to be “engaged in competition” if such entity is, or
is a holding company for a bank, savings and loan association or other financial
services business engaged in a business that competes with Sterling in the
states of Washington, Idaho, Montana or Oregon.

VI. DISTRIBUTIONS

6.0 Method of Payment: Benefits shall be payable in monthly installments, except
for benefits under Article IV, which are payable in lump sum.

VII. PLAN ADMINISTRATION

7.0 Administration: This Plan shall be administered for Sterling by persons or
entities designated by the Committee to administer the Plan (the “Designee”).
Subject to the discretion of the Board and the Committee, the Designee shall
have the authority to control and manage the operation and administration of the
Plan. In the event that an overpayment is made, or in the event the retirement
benefit is paid to an individual who is not entitled to the retirement benefit
under the Plan, the Designee shall take all reasonable steps as soon as
practicable to adjust future payments, to recover the overpayment, including the
institution of judicial proceedings.

7.1 Committee – Specific Authority: The authority of the Committee shall
include, without limitation, the power:

(a) To amend or modify this Plan, provided that any such amendment or
modification may not reduce any of the benefits accrued under the Plan as of the
date of such amendment;

(b) To terminate this Plan, in accordance with the requirements of Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder, provided that any such termination may not reduce the retirement
benefits of a Participant then in Service, which he shall be entitled to receive
commencing at Normal Retirement Age in lieu of any other benefit under this
Plan. Notwithstanding the preceding sentence, to the extent permitted by Treas.
Reg. §1.409A-3(j)(4)(ix), the Committee may provide that upon termination of the
Plan, the Present Value of all accrued benefits of the Participants shall be
distributed, subject to and in accordance with any rules established by such
Committee deemed necessary to comply with the applicable requirements and
limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

(c) To authorize the Designee to administer the claims procedure to the extent
provided in Section 8.

(d) To interpret the provisions of this Plan, consistent with Internal Revenue
Code Section 409A and the applicable guidance promulgated thereunder.

 

10



--------------------------------------------------------------------------------

7.2 Required Information to Designee: Each Participant will furnish to the
Designee such information as the Designee considers necessary or desirable for
purposes of administering the Plan, and the revisions of the Plan respecting any
payments under it are conditional upon the Participant’s furnishing promptly
true, full and complete information as the Designee may request. Such
representation shall be binding upon any party seeking to claim a benefit
through a Participant. Each Participant will submit proof of age to the Designee
at such time as required by the Designee. The Designee will, if proof of age is
not submitted as required, make use of conclusive evidence of any information as
is deemed by it to be reliable.

VIII. CLAIMS PROCEDURES

8.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Designee, as defined in Section 7.0, a written
claim for a determination with respect to the amounts distributable to such
Claimant from the Plan. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within 60 days after such
notice was received by the Claimant. All other claims must be made within 180
days of the date on which the event that caused the claim to arise occurred. The
claim must state with particularity the determination desired by the Claimant.

8.2 Notification of Decision. The Designee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Designee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Designee expects to
render the benefit determination. The Designee shall notify the Claimant in
writing:

(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(b) that the Designee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i) the specific reason(s) for the denial of the claim, or any part of it;

(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv) an explanation of the claim review procedure set forth in Section 8.3
below; and

 

11



--------------------------------------------------------------------------------

(v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

8.3 Review of a Denied Claim. On or before 60 days after receiving a notice from
the Designee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Designee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

(a) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the Designee, in its sole discretion, may
grant.

8.4 Decision on Review. The Designee shall render its decision on review
promptly, and no later than 60 days after the Designee receives the Claimant’s
written request for a review of the denial of the claim. If the Designee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Designee expects to render the
benefit determination. In rendering its decision, the Designee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

(a) specific reasons for the decision;

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

8.5 Disability Benefits. The Designee shall comply with the special rules for
Disability claims in 29 CFR §2560.503-1, where the availability of the benefit
is conditioned upon a showing of Disability. Where a benefit is available only
on a finding of Disability and such finding has already been determined under
another benefit plan or program of the Employer, the special Disability claim
rules need not apply and the rules of this Section 8 shall govern.

 

12



--------------------------------------------------------------------------------

8.6 Action by Authorized Representative of Claimant. All actions set forth in
this Section 8 to be taken by the claimant likewise may be taken by a
representative of the claimant duly authorized by him to act on his behalf on
such matters. The Designee and the Committee may require such evidence of the
representative’s authority to act as either the Designee or the Committee may
reasonably deem necessary or advisable.

8.7. Legal Action. A Claimant’s compliance with the foregoing provisions of this
Section 8 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

IX. MISCELLANEOUS

9.0 Competence: Every person receiving or claiming amounts payable under this
Plan shall be conclusively presumed mentally competent and of legal age until
the Committee receives a written notice, in a form, manner and substance
acceptable to it, that the person is incompetent or is a minor or that a
guardian or other person usually vested with care of the person’s estate has
been appointed. In that case, payments shall be made to the appointed person on
behalf of the recipient. Payment to such person or institution shall be in full
satisfaction of all claims by or through the Participant to the extent of the
amount thereof.

9.1 Lost Distributees: Notwithstanding any contrary provision herein, a benefit
shall be deemed forfeited if the Committee is unable after a reasonable effort
to locate the Participant or any party claiming under or through him to whom
payment is due; provided, however, that such benefit shall be reinstated if a
valid claim is made by or on behalf of such person for the forfeited benefit.

9.2 Receipt and Release for Payments: Any payment made from the Plan to or with
respect to any Participant shall be in full satisfaction of all claims hereunder
against the Plan and Sterling with respect to the Plan to the extent of such
payment. The recipient of any payment from the Plan may be required by the
Committee to execute a receipt and release thereto in such form as shall be
acceptable to the Committee as a condition precedent to such payment.

9.3 Employment Not Guaranteed: Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to be retained in the employ of Sterling, nor shall it
interfere with the right of Sterling to discharge a Participant or deal with him
without regard to the effect thereof under the Plan.

9.4 No Liability: Neither Sterling, the Committee, the Board nor any affiliate
of any of them shall be liable for any action or determination made with respect
to this Plan.

9.5 No Guarantee of Tax Consequences: Neither Sterling nor the Committee makes
any commitment or guarantee that any federal or state tax treatment will apply
or be available to any Participant in the Plan.

9.6 Merger: This Plan document including Exhibits constitute the full and entire
understanding with regard to this subject matter and may not be modified or
abrogated orally or by course of dealing, but only by another instrument in
writing duly adopted by the Board.

 

13



--------------------------------------------------------------------------------

9.7 Severability: In the event any provision of this Plan shall be held illegal,
invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Plan, and the
Plan shall be construed and enforced as if the illegal, invalid or unenforceable
provision had never been included herein.

9.8 Benefits Not Assignable: Neither the Participant nor Beneficiary may assign,
transfer, anticipate or pledge the benefits under this Plan, nor may they be
subject to attachment or garnishment of creditors. Any attempt to assign,
transfer or pledge a Participant’s benefits under this Plan is void.

9.9 Headings: The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

9.10 Notice: Any notices required or permitted to be given under this Plan shall
be sufficient if in writing and hand delivered or sent by certified or
registered mail, return receipt requested, to the following addresses:

 

To Sterling:   

Sterling Financial Corporation and

Sterling Savings Bank

111 North Wall Street

Spokane, WA 99201

To Participant: At the Participant’s Address on File with Sterling

or at such other addresses as Sterling or a Participant may designate, from time
to time, in writing.

9.11 Governing Law: To the extent not superceded by the laws of the United
States, the Plan will be construed and enforced according to the laws of
Washington.

9.12 Gender Usage: The use of the masculine includes the feminine gender for all
purposes of this Plan document.

9.13 Exhibits: Exhibits referred to herein shall be deemed to be incorporated
herein by reference.

X. EFFECTIVE DATE

10.0 The original effective date of this Plan shall be January 1, 2002. The
effective date of this restatement of the Plan is January 1, 2009.

[Signature Page to Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sterling Financial Corporation and Sterling Savings Bank
Supplemental Executive Retirement Plan (Restated), having been duly approved and
adopted by the respective Board of each entity, is executed on behalf of the
Sterling on Dec 29, 2008.

 

Sterling Financial Corporation By:  

 

Title:  

 

 

Attest: By:  

 

(Corporate Seal)

 

Sterling Savings Bank By:  

 

Title:  

 

 

Attest: By:  

 

(Corporate Seal)

[Signature Page to Sterling Financial Corporation and Sterling Savings Bank

Supplemental Executive Retirement Plan (Restated)]



--------------------------------------------------------------------------------

Exhibit 1

STERLING FINANCIAL CORPORATION

and STERLING SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

BENEFICIARY DESIGNATION

AND ACKNOWLEDGMENT FORM

Pursuant to the Plan, in the event of the Participant’s death, the Participant
designates the following as the Beneficiaries to succeed to any rights the
Participant may have to receive benefit payments under this Plan:

 

1.   

 

  

 

  

 

           %*        Beneficiary Name    Address    Social Security No. Percent
   2.   

 

  

 

  

 

           %*        Beneficiary Name    Address    Social Security No. Percent
      Furthermore, Participant and Participant’s spouse hereby acknowledge:   
  

(i)     that the Participant has been assigned to Class     and to an Annual
Salary of $              under the Plan;

     

(ii)    that notwithstanding any oral or written descriptions of the Plan, the
Plan documents, as it may be amended from time to time, shall govern the Plan
and the Participant’s rights under the Plan.

  

 

 

Participant

 

Participant’s Spouse

 

* If the percentage for each Beneficiary is not provided, the total benefit will
be divided equally among the living Beneficiaries designated.

Exhibit 1